HAWKINS, J.
The caption to the tran script fails to show when court convened or adjourned. The Assistant Attorney General has filed a motion asking the dismissal of the appeal because of such omission. The motion must be sustained. See Lowrey v. State, 92 Tex. Cr. R. 311, 244 S. W. 147; Mandosa v. State, 88 Tex. Cr. R. 84, 225 S. W. 169; Davis v. State, 88 Tex. Cr. R. 183, 226 S. W. 532.
 We find in the record a statement of facts signed by the attorneys and approved by the trial judge on March 4, 19?3, but it is nowhere made to appear that it was ever filed in the court below. In felony cases the original statement of facts must be forwarded to this court. There are also what purport to be several bills of exception in the record. None of them bear the approval of the trial judge, and the transcript does not show any of them to have been filed in the trial court. We call attention to these matters in order that any errors or omissions may be corrected if appellant -should desire the reinstatement of his appeal.
The appeal is dismissed.